BURGESS, Justice,
dissenting.
I respectfully dissent. I find the evidence to be sufficient to sustain a finding of criminal negligence, but not recklessness. I find no evidence that appellant was aware of the risk as required by TEX.PENAL CODE ANN. art. 6.03(c) (Vernon 1974), which is the requirement of reckleness. There is ample evidence that appellant ought to have been aware of the risk, which is the requirement of criminal negligence. The comments to the Penal Code list many examples of recklessness: driving while intoxicated, speeding through a school zone when small children line the streets, chasing a traffic violator through a residential area at 100 miles an hour. In my opinion, the acts of appellant do not rise to the level of conscious disregard as evi*851denced by these examples. Therefore, I would sustain point of error number two and order an acquittal. Because the majority does not, I respectfully dissent.